United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                    No. 06-2447
                                   ___________


United States of America,                *
                                         *
           Appellant,                    *
                                         *        Appeals from the United States
      v.                                 *        District Court for the
                                         *        Northern District of Iowa.
Patrick James McMannus,                  *
                                         *        [UNPUBLISHED]
           Appellee.                     *

                                ________________

                            Submitted: January 30, 2008
                                Filed: February 7, 2008
                                ________________

Before MELLOY, SMITH and GRUENDER, Circuit Judges.
                         ________________

PER CURIAM.

      Patrick James McMannus pled guilty to conspiracy to distribute
methamphetamine and other offenses. The district court1 varied from an advisory
sentencing guidelines range of 57 to 71 months and imposed a sentence of 24 months’
imprisonment. The Government appealed the sentence, and we vacated McMannus’s
sentence as unreasonable because extraordinary variances required extraordinary


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
circumstances and the district court failed to provide a sufficient explanation for the
variance. United States v. McMannus, 436 F.3d 871, 874 (8th Cir. 2006)
(“McMannus I”). On resentencing, the district court, relying on McMannus’s post-
sentencing rehabilitation, again imposed a sentence of 24 months’ imprisonment.
Alternatively, the district court announced that it would have imposed the same
sentence even if it had not considered McMannus’s post-sentencing rehabilitation
because McMannus quit using drugs after his first arrest in 2001, put himself through
community college while on pretrial release, was employed while on pretrial release
and was highly commended by his employer, was a “model” citizen while on pretrial
release, and passed all of his drug tests. The Government again appealed, and we
vacated McMannus’s sentence and remanded for resentencing based on our circuit’s
precedent holding that post-sentencing rehabilitation is an impermissible factor for the
district court to consider. United States v. McMannus, 496 F.3d 846, 851-52 (8th Cir.
2007) (“McMannus II”) (citing United States v. Jenners, 473 F.3d 894, 899 (8th Cir.
2007)). Additionally, we rejected the district court’s alternative reasons for imposing
the 24-month sentence because, as we decided in McMannus I, the circumstances were
not sufficiently extraordinary to support such an extraordinary variance. Id. at 852.

       McMannus filed a petition for rehearing. Shortly thereafter, the Supreme Court
decided Gall v. United States, 552 U.S. ---, 128 S. Ct. 586 (2007), which rejected our
requirement of extraordinary circumstances to justify extraordinary variances. Id. at
594; United States v. McGhee, --- F.3d ---, 2008 WL 141168, *1 (8th Cir. 2008). As
a result, on January 30, 2008, we granted McMannus’s petition for rehearing and
vacated McMannus II2 to determine whether, in the absence of post-sentencing
rehabilitation evidence, a sentence of 24 months’ imprisonment was unreasonable in
light of Gall. Applying the “deferential abuse-of-discretion standard” in Gall, we now
conclude that the district court’s alternative reasons provide “sufficient justification”

      2
        In McMannus II, we also vacated the sentence of McMannus’s co-defendant,
Sheri Brinton. Our decision to vacate McMannus II is limited to McMannus and does
not affect our prior decision regarding Brinton.

                                          -2-
to support the district court’s decision to vary from the advisory sentencing guidelines
range to a sentence of 24 months’ imprisonment. See Gall, 128 S. Ct. at 591, 594.
Accordingly, we affirm McMannus’s sentence.
                          ______________________________




                                          -3-